Me. Justice Whitford
delivered the opinion of the court.
This is an application for a supersedeas.
The information charges plaintiff in error with keeping in his possession, and having in his possession for the purpose of sale, a quantity of intoxicating liquors, after a previous conviction, and the third count charges him with manufacturing such liquors for the purpose of sale. The jury returned a verdict of guilty on all three of the counts. The trial court denied the defendant’s request for a directed verdict, and its refusal is assigned as error.
The prior conviction was admitted. Three officers, with a search warrant, found on the third floor of the residence occupied by the pláintiff in error, his wife and five-children, a ldrge quantity of mash, a complete still containing hot mash, and several jugs of whiskey in a room the entrance tq which was concealed from view by a movable linen closet locked and operated by an ingenious secret contrivance. ■
There were corroborating circumstances of guilt in evidence, but we deem it unnecessary, as serving no useful purpose, to recite the evidence for the purpose' of exhibiting the facts upon which the jury based its verdict. It is sufficient to say that we have read the bill of exceptions with care and find that the evidence is .ample to sustain the verdict of the jury.
Supersedeas denied, judgment affirmed.
Mr. Chief Justice Teller and Mr. Justice Denison concur.